  Case 3:18-cv-00161-N Document 88 Filed 02/18/20                     Page 1 of 1 PageID 1842



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

  ESCORT INC.,
                                 Plaintiff,
  v.
                                                         Civil Action No. 3:18-cv-00161-N
  UNIDEN AMERICA CORPORATION,

                                 Defendant.


                                 AMENDED SCHEDULING ORDER

          Motion having been made and this Court being sufficiently advised,

          IT IS HEREBY ORDERED that the parties’ Joint Motion to Amend the Scheduling

Order [87] is hereby GRANTED. IT IS HEREBY ORDERED that the following deadlines

be amended as follows:

           Event                            Old Deadline                    New Deadline
  Responsive expert reports               February 17, 2020                February 28, 2020

   Rebuttal expert reports                February 28, 2020           No deadline (the Parties have
                                           (by agreement)              agreed not to serve rebuttal
                                                                             expert reports)
       Dispositive / Daubert                  March 13, 2020                 April 23, 2020
             motions

       File pretrial materials                May 22, 2020                   July 24, 2020

            Final PTC                             TBD                             TBD

               Trial                          June 22, 2020                 August 24, 2020


          SIGNED February 18, 2020.




                                                          DAVID C. GODBEY
                                                          UNITED STATES DISTRICT JUDGE
